 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT

 9                    CENTRAL DISTRICT OF CALIFORNIA

10
     PAUL AHUMADA,                 ) Case No. CV 17-6422-JPR
11                                 )
                     Petitioner,   )
12                                 )          J U D G M E N T
                v.                 )
13                                 )
     C. DUCART, Warden,            )
14                                 )
                     Respondent.   )
15                                 )
16
17       Pursuant to the Order Dismissing Habeas Petition Without
18 Prejudice,
19      IT IS HEREBY ADJUDGED that this action is dismissed without
20 prejudice.
21
22
23 DATED: December 10, 2018
                                         JEAN ROSENBLUTH
24                                       U.S. MAGISTRATE JUDGE
25
26
27
28
